On motion for reargument, it is urged that the statement in the opinion that Dermer had not been paid for "the material in question" by Golden or Faunce, is inaccurate because Dermer admitted the receipt of $600.00 from Golden. This payment, however, was not referrable to the unattached material which was the subject of the suit. Under the contract between Dermer and Golden, $500.00 was payable when the contract was signed, and $100.00 as a progress payment. We adhere to the view expressed in the opinion that Golden was not "obligated to pay for the material until it had been properly installed in the building", and that the parties did not intend title to pass "by mere delivery of material to the premises, or by anything short of physical annexation." *Page 502